Citation Nr: 1048479	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-43 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from July 3, 1980 to August 21, 
1980.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a March 2009 rating decision from the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional Office 
(RO). 

In November 2010, the Veteran testified at a hearing at the RO 
chaired by the undersigned Veterans Law Judge of the Board.  A 
transcript of the proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of entitlement to service connection for an acquired 
psychiatric disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 1999, the RO denied service connection for anxiety.  
The Veteran was notified of that decision in a letter dated later 
that month, did not timely appeal, and that decision is now 
final.

2.  The evidence presented since the April 1999 denial action 
relates to an unestablished fact necessary to establish the 
claim, and, in connection with evidence previously assembled, 
raises a reasonable possibility of substantiating the claim of 
service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

New and material evidence has been received, and the claim for 
service connection for an acquired psychiatric disorder is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1998, the Veteran requested service connection for 
anxiety.  In an April 1999 decision, the RO denied service 
connection for anxiety, as the condition was not found in the 
evidence of record. 

The Veteran was notified of the decision later that month, but he 
did not appeal within one year of that notice and the decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.  When a claim is the subject of a prior final denial, it 
may be reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.

The Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of the RO's 
action regarding this issue.  See Jackson v. Principi, 265 F. 3d 
1366 (Fed. Cir. 2001).

When a claim to reopen is presented under section 5108, VA must 
first determine whether the evidence presented or secured since 
the last final disallowance of the claim is new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits of 
the claim, but only after ensuring that VA's duty to assist has 
been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

"New" evidence is defined as evidence not previously submitted to 
agency decision makers, and "material" evidence is evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156.

The evidence received subsequent to the April 1999 rating 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is beyond 
the competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In December 2008, the Veteran petitioned to reopen his claim of 
service connection for an acquired psychiatric disorder.

The Board will reopen the Veteran's claim based on receipt of 
psychiatric treatment records from the 1990's.  These records 
relate to an unestablished fact necessary to establish the claim, 
proof of a current acquired psychiatric disorder, and, in 
connection with evidence previously assembled, raise a reasonable 
possibility of substantiating the claim of service connection for 
an acquired psychiatric disorder.  


ORDER

The claim for service connection for an acquired psychiatric 
disorder is reopened.  To this extent only, the appeal is 
granted.


REMAND

An examination and nexus opinion is needed prior to a resolution 
of this claim.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
acquired psychiatric disorder.  The claims 
file must be made available for review in 
conjunction with the examination.  All 
necessary tests should be accomplished.  The 
examiner is to identify any acquired 
psychiatric disorder and provide an opinion 
as to whether it is at least as likely as not 
than any identified psychiatric disorder is 
related to service, or whether a psychosis 
became manifest within one year of separation 
from service. 

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a supplemental 
statement of the case and give them time to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


